Title: [July 1781]
From: Washington, George
To: 




July 2d. Genl. Lincoln’s detachment embarked last Night after dark, at or near Tellers point; and as his operations were to be the movement of two Nights he was desired to repair to Fort Lee this day & reconnoitre the enemy’s Works—Position and strength as well as he possibly could & take his ultimate determination from appearances—that is to attempt the surprize if the prospect was favourable or to relinquish it if it was not, and in the latter case to land above the Mouth of Spikendevil & cover the Duke in his operation on Delancys Corps.
At three o’clock this Morning I commenced my March with the Continental Army in order to cover the detached Troops and improve any advantages which might be gained by them. Made a small halt at the New bridge over Croton abt. 9 Miles from Peekskill—another at the Church by Tarry Town till Dusk (9 Miles more) and compleated the remaining part of the March in the Night—arriving at Valentines Hill (at Mile square) about Sun rise.
Our Baggage & Tents were left standing at the Camp at Peekskill.


   
   Teller’s Point (Croton Point) is on the Hudson River below Verplanck’s Point.



   
   Spuyten Duyvil, a creek connecting the Hudson River with the Harlem River.



   
   See entry for 28 June 1781.



   
   Valentine’s Hill, north of Spuyten Duyvil in present Yonkers.


 


3d. The length of Duke Lauzens March & the fatiegue of his Corps, prevented his coming to the point of Action at the hour appointed. In the meantime Genl. Lincolns Party who were

ordered to prevent the retreat of Delancy’s Corps by the way of Kg. Bridge & prevent succour by that Rout were attacked by the Yagers and others but on the March of the Army from Valentines Hill retired to the Island. Being disappointed in both objects from the Causes mentioned I did not care to fatiegue the Troops any more but suffered them to remain on their Arms while I spent good part of the day in reconnoitering the Enemys works.
   
In the afternoon we retired to Valentines Hill & lay upon our Arms. Duke Lauzen & Waterbury lay on the East side of the Brunxs [Bronx] river on the East Chester road. Our loss in this days skirmishing was as follows—viz.—
 


4th. Marched & took a position a little to the left of Dobbes ferry & marked a Camp for the French Army upon our left. Duke Lauzen Marched to the Whitepl[ai]n & Waterbury to Horseneck.


   
   The area called Horseneck is now the borough of Greenwich, Fairfield County, Conn.


 


5th. Visited the French Army which had arrived at Northcastle.


   
   On 4 July, GW had suggested that Rochambeau rest his troops for a day at North Castle before marching to join the Americans at White Plains, requesting him to “give me notice of your approach that I may have the happiness of meeting and conducting you to your Camp which will be about 4 Miles on this side the Village of White Plains” (DLC:GW). The French army had arrived at North Castle on 3

July, finding few amenities (see RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:248). On his arrival at North Castle, GW inspected the French troops and spent some five hours in conference with Rochambeau. He dined with the French officers, who then escorted him for several miles on his return to the American camp at Philipsburg (CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 296).


 


6th. The French Army formed the junction with the American on the Grounds marked out. The Legion of Lauzen took a position advanced of the plains on Chittendens hill west of the River Brunx [Bronx]. This day also the Minister of France arrived in Camp from Philadelphia.


   
   The French reached Philipsburg about six o’clock on the evening of 6 July and camped about a quarter of a mile from the American camp (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 91–92). The allied camp is described in detail in Louis Alexandre Berthier’s journal (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:249). GW’s Headquarters was at the house of Joseph Appleby, “on the cross-road from Dobbs’ Ferry to White Plains, and about three and a half miles from the ferry” (BAKERWilliam S. Baker. Itinerary of General Washington from June 15, 1775, to December 23, 1783. Philadelphia, 1892. [1], 226). Rochambeau’s headquarters was at the Odell house, about 1½ miles east of the Appleby house (see CAMPBELL [2]Charles A. Campbell. “Rochambeau’s Headquarters in Westchester County, N.Y., 1781.” Magazine of American History with Notes and Queries 4 (1880): 46–48., 46–47).



   
   Chatterton’s Hill was at White Plains, Westchester County, N.Y.


 


8th. Began a Work at Dobbs’s ferry with a view to establish a communication there for the transportation of provision and Stores from Pensylvania.


   
   At this time fortifications were being erected on both sides of the Hudson to command passage of the river. The fortifications on the left bank had recently been constructed under the direction of Louis Le Bègue Duportail (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 94). Work on the fortifications on the right bank was to be supervised by Jean Baptiste Gouvion, a French engineer who held the rank of lieutenant colonel in the Continental Army (General Orders, 8 July 1781, DLC:GW).


   
   On 8 July, GW reviewed the French and American armies. This was the first glimpse for many of the French officers of the American forces. One of them, Jean François Louis, comte de Clermont-Crèvecoeur, noted in his journal: “In beholding this army I was struck, not by its smart appearance, but by its destitution: the men were without uniforms and covered with rags; most of them were barefoot. They were of all sizes, down to children who could not have been over fourteen. There were many negroes, mulattoes, etc. Only their artillerymen were wearing uniforms. These are the élite of the country and are actually very good troops, well schooled in their profession” (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:33). See also CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 299; CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 91–92.


 


9th. Received a Letter from the Marqs. de la Fayette informing me of Cornwallis’s retreat to Williamsburg—that he had pushed his rear and had obtained advantages—having killed 60 & wounded an hundred with small loss.

   
Southern accts. though not official speak of the reduction of Augusta and Ninety Six by the arms of Major Genel. Greene.


   
   Lafayette to GW, 28 June 1781 (DLC:GW). In mid-June, after some weeks of skirmishing with Lafayette and Wayne, Cornwallis moved toward Williamsburg in what was less a retreat than a planned withdrawal, although Lafayette harassed the British forces all the way. Reaching the town on 25 June, he waited orders from Sir Henry Clinton in New York and by 26 June received directions from him to establish a base in Virginia for operations against the Americans. In the midst of a confusion of orders and counterorders from Clinton in New York and Lord George Germain in England, Cornwallis in August selected Yorktown as his headquarters. Entrenchments were also established at Gloucester, across the York River from Yorktown. For the British maneuvers at this time, see WICKWIREFranklin and Mary Wickwire. Cornwallis: The American Adventure. Boston, 1970., 325–53; CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 299–331; CORNWALLISCharles Ross, ed. Correspondence of Charles, First Marquis Cornwallis. 3 vols. London, 1859., 1:95–112.



   
   See entry for 14 June 1781.


 


10th. A Letter from Governor Trumbull, inclosing the proceedings of a convention of Eastern Deligates gives better hope of a regular supply of provision than we have been accustomed to for more than two years as the business seem to be taken up Systematically and regular modes adopted to furnish supplies at stated periods.
General Heath also writes very favourably of the disposition of the Eastn. States but still we are without the reinforcements of Men required of them.
The Boats undertaken by General Schuyler, are, by his letters, in a promising way—as those at Wappings Creek also are by the Q. Mr. Genls. report.

Hazen’s, and the 1st. York Regimt. who had been ordered to West point arrived there, but not till the latter had mutinied on acct. of their pay & several had deserted. The other York Regiment were detained at Albany to bring down the Boats & boards.


   
   Jonathan Trumbull, Sr., to GW, 9 July 1781 (DLC:GW). The enclosure was the minutes of “a Meeting of Commissioners from the New England States convened at Providence the 26th Day of June 1781 to agree on some regular method of sending on supplies of Beef &c to the army during the present year” (DLC:GW).



   
   William Heath to GW, 4 July 1781 (DLC:GW). See entry under 6 May 1781. For his reports on his mission, see HEATH PAPERS“The Heath Papers.” Parts 1–3. Collections of the Massachusetts Historical Society, 5th ser., 4:1–285; 7th ser., vols. 4–5. Boston, 1878–1905., 3:196–225.



   
   Philip Schuyler to GW, 1 and 6 July 1781 (DLC:GW). In June 1781 Schuyler had agreed to superintend the construction of 100 bateaux at Albany for the projected campaign against New York, at an estimated price of $35 to $40 per vessel (GW to Schuyler, 19 June 1781, Schuyler to GW, 20 June 1781, Jonathan Trumbull, Jr., to Timothy Pickering, 28 June 1781, DLC:GW). On 28 June 1781 GW wrote the president of Congress, urging that funds be forwarded promptly for the construction of the boats (DNA:PCC, Item 152). Schuyler encountered serious problems in obtaining supplies and qualified workmen; money was not forwarded promptly by Congress and Schuyler had to meet most of the expense from his own resources. He was not reimbursed by Congress until October (see GERLACHDon R. Gerlach. “Philip Schuyler and the New York Frontier in 1781.” New-York Historical Society, Quarterly Bulletin 53 (1969): 148–81., 160).



   
   Two new whaleboats were under construction at Wappings Creek, south of Peekskill, N.Y. (GW to Alexander McDougall, 6 July 1781, CSmH).



   
   Hazen’s Regiment (2d Canadian) and the 1st New York arrived in Albany 5 July and were to embark almost immediately for West Point (Philip Schuyler to GW, 6 July 1781, DLC:GW). For the disaffection of the troops, see James Clinton to GW, 10 July 1781, DLC:GW.


 


13th. The Jersey Troops arrived at Dobbs’s Ferry agreeable to orders. Some French Frigates made an attempt on the Enemy’s Post at Loyds Neck but without success not being able to Land in the Night.


   
   The raid on the British fort at Lloyd’s Neck (also called Fort Franklin), on the Cold Spring Harbor side of Huntington Bay, had been discussed as early as April 1781. GW had pointed out to the French commanders that possession of the post would cut off communication between the British army on Long Island and Loyalists on the mainland (GW to Rochambeau and Destouches, 8 April 1781; NcD: Francis Warrington Dawson Papers). The plan was revived in early July and on the evening of 10 July the French vessel Romulus and three frigates left Newport for the Lloyd’s Neck post. The French were unable to land their troops at night as had originally been planned, and when the attack was launched against the fort at daybreak it was easily repulsed by the British, who had already been warned of the French enterprise (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 93–94). For an eyewitness account of the raid, see the Verger journal in RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:130–43.


 



14th. Near 5000 Men being ordered to March for Kings bridge, to cover and secure a reconnoitre of the Enemys Works on the No. end of York Island, Harlaem river, & the Sound were prevented doing so by incessant rain.


   
   These troops were being held in readiness for a reconnaissance by French and American forces of the New York defenses. See “Instructions for Reconnoitering the Enemy’s Post at the North End of York Island,” 13 July 1781 (owned by Mr. Richard Maass, White Plains, N.Y.).


 


15th. The Savage Sloop of War of 16 Guns—the Ship Genl. Washington, lately taken by the Enemy—a row Galley and two other small armed Vessels passed our post at Dobbs Ferry (which was not in a condition to oppose them). At the same time three or four river Vessels with 4 Eighteen pounders—stores &ca. had just arrivd at Tarry town and with infinite difficulty, & by great exertion of Colo. Sheldon, Captn. Hurlbut, (who got wounded) —Captn. Lieutt. Miles of the artillery & Lt. Shayler were prevented falling into the hands of the Enemy as they got a ground 100 yards from the Dock and were set fire to by the Enemy but extinguished by the extraordinary activity & spirit of the above Gentn. Two of the Carriages however were a good deal damaged by the fire. The Enemy however by sending their armed Boats up the River took the Vessel of a Captn. Dobbs laden with Bread for the French Army—Cloathing for Sheldons Regiment & some passengers. This was done in the Night—it being after Sunset before the Vessels passed the Post at Dobs ferry.


   
   These British vessels were dispatched to attack American supply depots at West Point and Tarrytown and American supply boats plying the Hudson River. During the night the British ships “captured a small vessel, laden with flour and clothing for Sheldon’s Dragoons, and they had put nearly all their crews into their boats to attempt a descent and carry off the rest of the supplies which were at Tarrytown; but a sergeant of the Regiment of Soissonnois who was there with twelve men kept up so brisk a fire that he prevented the landing; a half hour later the Americans arrived, who lost a sergeant and had one of their officers severely wounded. On our arrival the Americans placed two eighteen pounders on the right of Tarrytown, and we placed ours on the left” (CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 300–301). The British captured 1,000 rations of bread on board a small vessel commanded by William Dobbs of Fishkill and a negligible amount of military supplies (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 96). See also RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:34–35; MOORE [2]Frank Moore. Diary of the American Revolution from Newspapers and Original Documents. 2 vols. New York, 1859–60., 2:459–60.



   
   George Hurlbut (d. 1783) of Connecticut was a captain in the 2d Continental Dragoons.



   
   John Miles of New York was a captain lieutenant in the 2d Continental Artillery.



   
   Joseph Shaylor (d. 1816) of Connecticut was a lieutenant in the 4th

Continental Regiment. These officers were thanked for their actions by GW in General Orders, 17 July 1781 (DLC:GW).


 


16th. The Cannon & Stores were got out of the Vessels & every thing being removed from Tarry town, two french twelve pounders, & one of our 18 prs. wer[e] brought to bear upon the Ships which lay of Tarry town, distant about a Mile, and obliged them to remove lower down & move over to the West shore.
 


17th. The Vessels being again fired at in the position they took yesterday run up the River to Tellers point & there came to burning the House of the Widow Noy⟨e⟩ll.
 


18th. I passed the North River with Count de Rochambeau Genl. de Beville his Qr. Mr. Genl. & Genl. Duportail in order to reconnoitre the Enemy Posts and Encampments at the North end of York Island. Took an Escort of 150 Men from the Jersey Troops on the other side.
From different views the following discoveries were made—viz.—
That two Ships of 20 Guns & upwards lay opposite to the Mouth of spikendevil—one pretty near the East Shore the other abt. the same distance from the West; the first is intended to guard the Mouth of Spikendevil equally with the No. River. Below these, & directly opposite to Fort Washington (or Knyphausen) lay two transports with about 6 Guns & few Men in each. The Eastermost Ship seems designed to Guard the landing at the little bay above Jefferys Rock. About the center of the Ground leading to Jeffreys Rock or point a Guard Mounts. It appears to be no more than a Sergeants guard with one centry in front where there is a small Work—the Guard House standing within.
These are all the Guards and all the security I could discover upon the No. River—on the right flank of the Enemy. The Shore from Jeffreys rock downwards, was quite open, and free—without Hutts of any kind—Houses or Troops—none being encamped below the heights. There did not even appear springs, or washing places any where on the face of the Hill which were resorted to.
The Island is totally stripped of Trees, & wood of every kind; but low bushes (apparently as high as a Mans waste) appear in places which were covered with Wood in the year 1776.
The Side of the Hill from the Barrier below Fort Tryon, to

the Bay opposite to fort Knyphausen, is difficult of access; but there seems to be a place abt. 200 yds. above the bay, which has the best appearance of a landing, and is most private—but a hut or two on the heights abt. 200 yds. above Fort Knyphausen, & a little above the old long Battery, which was thrown up in 1776 must be avoided by leaving it on the left in getting to the Fort last mentioned.
In the hollow below Morris’s heights (between that & Haerlam) is a good place to land but near the York Road opposite there appeared to be a few Tents and many Dragoon Horses seemed to be at Pasture in the low land between the heights. A landing perfectly concealed, but not so good, might be made a little higher up the river, and nearer to those heights which ought to be immediately occupied—(between the old American lines and the aforesaid hollow).
From the point within the Mouth of Spiken devil, the way to the Fort on Cox’s Hill seems difficult, and the first part of it covered with bushes. There is a better way up from the outer point, but too much exposed to a discovery from the Ship which lays opposite to it, and on acct. of its being less covered with wood.
The ground round the Fort on Cox’s hill is clear of Bushes. There is an abatis round the Work, but no friezing; nor could I discover whether there is a ditch. At the No. Et. corner there appeared to be no Parapet & the whole seemed to be in a decaying State. The gate is next the No. River.
Forts Tryon, Knyphausen & Ft. George on Laurell, with the Batteries in the line of Pallisading across from River to river appeared to be well friezed, ditched & abattied—In a word to be strong and in good repair.
Fort No. 8 is also abatied & friezed at the Top. The gate is next Haerlam River. There are no Houses or Huts on the side of the Hill from this work till you come near old Fort Independence.
On McGowans heights there appears (by the extent of the Tents) to be two Battns. Encamped—supposed to be the British Grenadiers. A little in the rear of this, and on the (enemys) left, are a number of Huts but whether they are Inhabited or not could not be ascertained there being different opinions on this point, from the nearest view we could get of it. On the height opposite to Morris’s white House there appeared to be another Regt. (supposed to be the 38th. British). Between this and Fort Knyphausen (abt. half way) are two small Encampments contiguous

to each other—both together containing two or 3 and 40 Tents—Hessians. On Laurel Hill near Fort George is another Encampment in view abt. 40 Tents & huts which appear to be Inhabited also—by (it is said)—the 57th. Regiment. The other, and only remaining Encampment in View, & discoverable from the West side of the river, is betwn. the Barrier and Kings bridge—in the Hollow between Cox’s hill and the heights below. One hundred Tents could be counted in view at the same time, and others might be hid by the Hills. At this place it is said the Jagers—Hessian & Anspach lay.


   
   Pierre-François, chevalier de Béville, was quartermaster general to the French army during its American tour. Jean Nicolas, vicomte Désandroüins (1729–1792), commander of Rochambeau’s corps of engineers, also accompanied the party, which left camp at daybreak. “After pushing as far as Fort Lee, and after distinguishing very clearly six small camps on that side of the island, they returned in the evening” (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 96–97).



   
   The British had constructed Fort Knyphausen on the site of the American works at Fort Washington.



   
   Jeffrey’s Rock or Jeffers’ Hook, just below Fort Washington in the area of the George Washington Bridge.



   
   Fort Tryon was a British fort on upper Manhattan. The site was west of 190th Street.



   
   Morris’s Heights was the area around Roger Morris’s house (later the Morris-Jumel Mansion) at Edgecombe Avenue and 160th Street in Manhattan.



   
   Cox’s Hill was at the extreme northern tip of Manhattan near Spuyten Duyvil Creek.



   
   Fort No. 8, was a British fort in the Bronx on the Harlem River, now within the campus of New York University.



   
   McGowan’s Heights were above McGowan’s Pass at the northeast end of present Central Park.


 


19th. The Enemys Shipping run down the river, and left the Navigation of it above once more free for us. In passing our Battery at Dobbs’s where were 2 Eighteen & 2 twelve pounders and two Howitzers, they recd. considerable damage; especially the Savage Sloop of War which was frequently hulled, and once set on fire; occasioning several of her people, and one of our own (taken in Dobbes Sloop, and) who gives the Acct. to jump over board. Several people he says were killed & the ship pierced through both her sides in many places and in such a manner as to render all their pumps necessary to free the Water.


   
   The British ships involved included the General Monk, the Savage, and several other vessels. A British account states that the Americans fired red-hot shot from the New Jersey shore, hitting the masts and rigging of both

vessels and blowing up an arms chest on board the Savage, killing several men. See MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:569; CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 97; and the entry for 15 July 1781.


 


20th. Count de Rochambeau having called upon me, in the name of Count de Barras, for a definitive plan of Campaign, that he might communicate it to the Count de Grasse—I could not but acknowledge, that the uncertainties under which we labour—the few Men who have joined (either as recruits for the Continental Battns. or Militia) & the ignorance in which I am kept by some of the States on whom I mostly depended—especially Massachusetts from whose Govr. I have not received a line since I addressed him from Weathersfd. the 23d. of May last—rendered it impracticable for me to do more than to prepare, first, for the enterprize against New York as agreed to at Weathersfield and secondly for the relief of the Southern States if after all my efforts, & earnest application to these States it should be found at the arrivl. of Count de Grasse that I had neither men, nor means adequate to the first object. To give this opinion I was further induced from the uncertainty with respect to the time of the arrival of the French Fleet & whether Land Troops would come in it or not as had been earnestly requested by me & inforced by the Minister of France.
The uncertainty of sufficient aids, of Men & Means from the States to whom application had been made, and the discouraging prospects before me of having my requisitions complied with—added to an unwillingness to incur any expence that could be avoided induced me to desire Genl. Knox to suspend the Transport of the heavy Cannon & Stores from Philadelphia lest we should have them to carry back again or be encumbd. with them in the field.


   
   See entry for 25 June 1781. Rochambeau had written to GW 19 July, relaying Barras’s request and inviting GW to confer with him (DLC:GW). On the same day the commanders met at Dobbs Ferry and Rochambeau posed a series of questions concerning plans for the coming campaign. GW replied that in case the comte de Grasse should delay in joining the American and French forces in the North or should bring few land troops with him, the allies should leave a garrison at West Point and a small force in the New York area and march the remainder of their troops to Virginia for a late summer or early fall campaign. “But should the Fleet arrive in Season, not be limited to a short Stay; should be able to force the Harbour of N York, and in addition to all these, should find the British Force in a divided State, I am of Opinion that the Enterprize against N York & its Dependencies shou’d be our primary Object” (DLC:GW). See also DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:514–16.



   
   See entry for 22 May 1781.


 



21st. Wrote to the Count de Grasse in a Cypher of the Count de Rochambeau’s, giving information of the junction of the allied armys—the Position they had taken—our strength and that of the enemy’s—our hopes & fears & what we expected to do under different circumstances. This letter was put under cover to Genl. Forman, who was requested to have look outs on the heights of Monmouth, and deliver it himself upon the arrival of the Fleet and who was also requested, to establish a chain of Expresses for quick communication between Monmouth and Dobbs’s ferry—the Expence of which I would see paid.
Again ordered abt. 5000 Men to be ready to March at 8 oclock, for the purpose of reconnoitering the enemys Posts at Kings bridge and to cut off, if possible, such of Delancys Corps as should be found without their lines.
At the hour appointed the March commenced in 4 Columns, on different roads. Majr. Genl. Parsons with the Connecticut Troops & 25 of Sheldon’s horse formed the right column (with two field pieces) on the No. River road. The other Two divisions of the Army, under the Majr. Generals Lincoln & Howe, together with the Corps of Sappers and Miners, and 4 field pieces, formed the next column on the Sawmill river road. The right column of the French (on our left) consisted of the Brigade of Bourbonnis, with the Battn. of Grenadiers and Choissairs, 2 field pieces & 2 twelve pounders. Their left column was composed of the Legion of Lauzen—one Battn. of Grenadiers, & Choissairs of Soussonnis, 2 field pieces & 2 Howitzers. General Waterbury with the Militia and State Troops of Connecticut, were to March on the East chester Road and to be joined at that place by the Cavalry of Sheldon, for the purpose of Scouring Frogs Neck. Sheldons Infantry was to join the Legion of Lauzen for the purpose of Scouring Morrissania, and to be covered by Scammells light Infantry who were to advance thro’ the fields & way lay the Roads—stop all communication & prevent Intelligence getting to the Enemy.
At Mile Square (Valentine’s hill) The left column of the American Troops, and right of the french formed their junction, as did the left of the French also, by mistake as it was intended it should cross the Brunx by Garrineaus, & recross it at Williams’s bridge.
The whole Army (Parson’s division first) arrived at Kingsbridge about day light & formed on the heights back of Fort Independance—extending towards delancy’s Mills—While the Legion of Lauzen & Waterbury proceeded to scour the Necks of

Morrissania & throgs to little effect, as most of the Refugees were fled, & hid in such obscure places as not to be discovered; & by stealth got over to the Islands adjacent, & to the enemys shipping which lay in the East River. A few however were caught and some cattle & Horses brought off.


   
   GW to the comte de Grasse, 21 July 1781 (DLC:GW).



   
   GW to David Forman, 21 July 1781 (NHi).



   
   Although a definite decision had not yet been reached to implement the earlier plans for the attack on New York, both GW and Rochambeau carried on extensive reconnaissance of British defenses in the area. A reconnaissance in force by the French and American armies of the British posts had been scheduled for the evening of 13 July, but was delayed by bad weather. For the order of march, see “Instructions for Reconnoitering the Enemy’s Posts at the North End of York Island,” 13 July 1781 (owned by Mr. Richard Maass, White Plains, N.Y.). For contemporary maps of the reconnoitered area, see RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:nos. 43 and 44. For contemporary descriptions of the reconnaissance, see CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 97–102; CROMOT DU BOURG[Marie François Joseph Maxime, Baron Cromot du Bourg]. “Diary of a French Officer, 1781.” Magazine of American History with Notes and Queries 4 (1880): 205–14, 293–308, 376–85, 441–52; 7 (1881): 283–95., 301–3.



   
   Samuel Holden Parsons (1737–1789) was in command of the Connecticut divisions.



   
   Maj. Gen. Robert Howe (1732–1786) of North Carolina.



   
   The Sawmill River Road paralleled the Sawmill or Nepperhan River on the east, turning east north of Philipse’s toward Valentine’s Hill.



   
   The French regiments referred to by GW in this entry were the Bourbonnais and the Soissonnais, both of which were sent to America in 1780. Chasseurs were light cavalry trained for rapid maneuvering. Lauzun’s Legion was composed of infantry and cavalry units under the command of the duc de Lauzun. The legion had arrived at Newport, R.I., in July 1780.



   
   Frog’s (Throg’s or Throck’s) Neck is a peninsula extending into the East River from the Westchester shore.



   
   Morrisania, the estate of the Morris family, in southern Westchester County.



   
   Garineau’s was about 16 miles north of the mouth of the Bronx River (DLC: Toner Collection).



   
   Williams’s Bridge crossed the Bronx River in southern Westchester.



   
   Fort Independence, later called Fort No. 4 by the British, “was located between the old Boston and the Albany Post Roads . . . just within the old line of Yonkers” (HUFELANDOtto Hufeland. Westchester County during the American Revolution, 1775–1783. White Plains, N.Y., 1926. In Publications of the Westchester County Historical Society, vol. 3., 104).



   
   De Lancey’s Mills was on the Bronx River near West Farms in Westchester County.


 


22d. The enemy did not appear to have had the least intelligence of our movement or to know we were upon the height opposite to them till the whole Army were ready to display.
After having fixed upon the ground, & formed our line, I began, with General Rochambeau and the Engineers, to reconnoitre the enemy’s position and Works first from Tippets hill opposite to their left and from hence it was evident that the small redoubt (Fort Charles)  near Kings bridge would be absolutely at the

command of a battery which might be erected thereon. It also appeared equally evident that the Fort on Cox’s hill was in bad repair, & little dependence placed in it. There is neither ditch nor friezing to it, and the No. East Corner appears quite easy of access (occasioned as it would seem by a Rock). The approach from the inner Point (mentioned in the Reconnoitre from the Jersey shore) is secured by a ledge of Rocks which would conceal a party from the observation & view of the ship till it got within abt. 100 Yds. of the Fort round which for that, or a greater distance the ground has little covering upon it of bushes. There is a house on this side under Tippets hill but out of view, I conceive of the crossing place most favourable to a partizan stroke. From this view, and every other I could get of Forts Tryon, Knyphausen & Laurel hill the Works are formidable.
There is no Barracks or huts on the East side of the Hill on which Fort Tryon and Knyphausen stands—nor are there any on the hill opposite except those by Fort George. Near the Blew bell there is a number of Houses but they have more the appearance of Stables than Barracks. In the hollow, near the Barrier gate, are about 14 or 15 Tents; which is the only Encampment I could see without the line of Pallisading as the large one discovered on the 18th. through the brake of the Hill betwn. Fort Tryon & Coxss hill was not to be seen from any view I had.
A continued Hill from the Creek, East of Haerlam River, & a little below Morris’s White House, has from every part of it, the command of the opposite shore, & all the plain adjoining, within range of shot from batteries which may be erected thereon. The general width of the river along this range of Hills, appears to be from one to two hundred yards. The opposite shore (tho’ more or less marshy) does not seem miry, & the banks are very easy of access. How far the Battery, under cover of the block Ho[use] on the hill No. West of Harlaem town is capable of scouring the plain, is difficult to determine from this side, but it would seem as if the distance was too great to be within the range of its shot on that part of the plain nearest the Creek before mentioned & which is also nearest the height back of our old lines thrown up in the year 1776. It unfortunately happens that in the rear of the (continued) hill before mentioned, there is a deep swamp, and the grounds East of that swamp, are not so high as the heights near Harlaem river. In the rear of this again is the Brunx which is not be crossed without Boats below De Lancys Mills.

   
   
   The appearance of the Americans at Morrisania was so unexpected that the Loyalist troops there were forced to pull back hurriedly to the British lines “but had not time to bring off their stock, which the Rebels seized upon and drove off” (MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:570). See also RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:36; CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 321.



   
   Tippett’s Hill, on the bank of Tippett’s Brook, a tributary of Spuyten Duyvil Creek.



   
   Fort Charles, or Fort Prince Charles, was located on the top of Marble Hill, overlooking King’s Bridge.



   
   The Blue Bell Tavern was located on the west side of the road from New York City to King’s Bridge. The land had been owned since 1769 by Blasius Moore, a New York City tobacconist, but the tavern was apparently operated during the Revolution by Jacob Moore (Magazine of American History, 7 [1881], 375–76).



   
   Presumably the Morris- Jumel Mansion at 160th Street and Edgecombe Avenue in Manhattan.


 


23d. Went upon Frogs Neck, to see what communication could be had with Long Isld. The Engineers attending with Instrumts. to measure the distance across found it to be  Yards.
Having finished the reconnoitre without damage—a few harmless shot only being fired at us—we Marched back about Six o’clock by the same routs we went down & a reversed order of March and arrived in Camp about Midnight.
This day letters from Genls. Greene and the Marqs. de la Fayette came to hand, the first informing of his having taken all the Enemy’s posts in Georgia except Savanna and all those in So. Carolina except Charles Town & Ninety Six—the last of wch. he was obliged to abandon the siege of, on acct. of the relief which was marching to it, consequent of the late reinforcemt. received at Charles Town. The second, that Waynes affair with Lord Cornwallis on the 6th. Instt. was partial on our side, as a part of our force was opposed to the enemys whole Army—that on our Side the loss in killed, wounded & missing, amounted to 5 Capt. 1 Captn. Lieutt. 4 Lieutts. 11 Sergts. & 118 R. & file—that the enemys loss was computed at 300 at least—that our loss of two field pieces proceeded, from the horses belonging to them being killed and that Lord Cornwallis had retreated to the South side of James River from the Peninsula at James Town.


   
   Rochambeau described this incident in his memoirs: “While our engineers carried out this geometrical operation, we slept, worn out by fatigue, at the foot of a hedge, under fire from the cannon of the enemy’s ships, who wished to hinder the work. Waking first, I called General Washington, and remarked to him that we had forgotten the hour of the tide. We hurried to the causeway of the mill on which we had crossed this small arm of the sea which separated us from the mainland; we found it covered with water. We were brought two little boats, in which we embarked, with the saddles and trappings of the horses; they then sent back two American dragoons,

who drew by the bridle two horses, good swimmers. These were followed by all the others, urged on by the lashes of some dragoons remaining on the other shore, and for whom we sent back the boats. This maneuver was made in less than an hour, but happily our embarrassment was unnoticed by the enemy” (ROCHAMBEAUJean-Baptiste-Donatien de Vimeur, comte de Rochambeau.  Mémoires, Militaires, Historiques, et Politiques. 2 vols. Paris, 1809., 1:283–84).


 


29th. A Letter from the Marqs. de la Fayette (commanding in Virginia)  informed me that after Lord Cornwallis had crossed James River he detached Tarlton with a body of horse into Amelia County with a view, as was supposed, to destroy some Stores which had been deposited there but which had been previously removed—that after this the enemys whole force removed to Portsmouth with a design it was said to embark part of them and that he had detached Generl. Wayne to the South side of James River to cover the Country, while the enemy lay in it, & to March Southerly if they did not—he himself with the Main body of his Army having taken a position at a place called Malvin hill not far from Shirley.
Part of the Second York Regiment came down from Albany with such of the Boats as had been undertaken by Gen. Schuyler, & were finished. The light Infantry Company of the Regiment were ordered down with the next Boats & the remainder of the Regiment to bring down the rest when done.
About this time, the discontents in the Connecticut State line, occasioned by some disappointment of a Committee sent from it to the Assembly, in settling an Acct. of Subsistence &ca. began to increase, & put on a more serious face; which induced me to write a second letter to the Govr. of that State. The distress of the Line for want of a small portion of the pay due it contributed not a little to irritate them.


   
   Lafayette to GW, 20 July 1781 (DLC:GW). This is one of two letters written by Lafayette on this date.



   
   
   Banastre Tarleton (1754–1833) was lieutenant colonel of the British Legion, composed primarily of Loyalists. In 1779 the legion served in the North but was transferred to the southern theater in 1780, and it was here that Tarleton’s ability as a cavalry leader and raider rendered him indispensable to Cornwallis. Lafayette was referring to the raids carried out by Tarleton between 9 and 24 July to destroy public and private stores in the area between Prince Edward Court House and New London, Va. (see BASSRobert D. Bass. The Green Dragoon: The Lives of Banastre Tarleton and Mary Robinson. New York, 1957., 180–81; TARLETONBanastre Tarleton. A History of the Campaigns of 1780 and 1781, in the Southern Provinces of North America. 1787. Reprint. Spartanburg, S.C., 1967., 358–59).



   
   By 16 July, Lafayette had received intelligence reports that Tarleton and some 900 men were moving toward South Carolina, presumably to attack Greene. Lafayette then ordered Maj. Gen. Anthony Wayne and the Pennsylvania and Virginia troops under his command to march south (Wayne to Joseph Reed, 16 July 1781, MH: Jared Sparks Collection).


   
   
   
   Malvern Hill was a plantation on the James River in Henrico County, Va. Shirley plantation, also near the James, was in Charles City County.



   
   See entry for 10 July 1781. Schuyler wrote GW from Albany, 21 July, that 84 bateaux were virtually completed and at least half were ready to be sent forward to the army (DLC:GW).



   
   This is probably the letter to Trumbull which GW dated 3 Aug. 1781, suggesting that the “Money for the Pay of The Troops of your Line will be exceedingly welcome—the sooner it arrives the more salutary will be its Consequences” (Ct: Trumbull Papers). Governor Trumbull’s son, Jonathan Trumbull, Jr., who was GW’s aide, had urged his father as early as 13 July to send “a sum of money for our poor suffering Connecticut lads, who are in want beyond your or any other man’s conception who have not seen them” (TRUMBULL PAPERSThe Trumbull Papers. 4 vols. Boston, 1885-1902. In Collections of the Massachusetts Historical Society, 5th ser., vols. 9–10; 7th ser., vols. 2–3., 3:247–48).


 


30th. Ordered the Jersey Militia, who were directed to Assemble in the first instance at Morristown to Dobbs ferry and there join the remains of the Jersey Brigade and receiving Letters from Govr. Clinton & Genl. Clinton complaining that none of the Massachusetts Militia had repaired to Albany agreeable to my requisition I again addressed Govr. Hancock in pointed terms to send them on & complained of not having recd. answers from him to any of my letters since the Conference with Count de Rochambeau and a communication of the plan of operation which was agreed on at Weathersfield the 22d. of May last.
Received a Letter from the Count de Barras, refering me to one written by him to Genl. Rochambeau in Cypher; pointing, in stronger terms than heretofore, his disinclination to leave Newport till the arrival of Adml. de Grass. This induced me to desist from further representing the advantages which would result from preventing a junction of the enemy’s force at New York; & blocking up those which are now in Virginia, lest in the Attempt any disaster should happen, & the loss of, or damage to his fleet, should be ascribed to my obstinacy in urging a measure to which his own judgment was oppos’d, & the execution of which might impede his junction with the West India fleet, & thwart the views of the Count de Grasse upon this Coast—especially as he gave it as a clear opinion, that the West India fleet might be expected by the 10th. of Next Month.

   
   
   On 25 June 1781 GW had written to Gov. John Hancock of Massachusetts informing him that he had ordered the Massachusetts militia quotas from the counties of Berkshire and Hampshire, numbering some 600 men, to Albany to be placed under the command of Brig. Gen. John Stark (M-Ar). See also entry for 25 June 1781, n.7. After receiving letters from George Clinton, 28 July, and James Clinton, 20 July (DLC:GW), complaining that the troops had not yet arrived, GW wrote Hancock again on 30 July, reminding him that he had received no reply to his letter of 25 June and

informing him that reports had come in from the Massachusetts frontier that “the Orders for raising your Militia but recently received in that Part of the State; and that no Orders had been received for any Part to march to Albany” (DLC:GW). On 15 Aug., Hancock replied that the orders had miscarried but he had now given the necessary orders to the Berkshire and Hampshire militia to march immediately to Albany (DLC:GW).


   
   For the Wethersfield Conference, see entry for 22 May 1781.



   
   Barras to GW. 25 July 1781, enclosing a copy of a letter from Barras to Rochambeau of the same date (DLC:GW).


 


31st. Governor Trumbull informed me, that in order to facilitate the Collection of a Specie Tax for the purpose of sending Money to the Troops of the Connecticut line Gentlemen were sent to the different Towns of the State to try by personal influence & exertion to hasten it to the Army and that he & some of his Council had removed to Hartford to forward on the Recrts. for the Continental Regiments and the Militia and in a word to promote the operations of the Campaign as much as in them lay.


   
   Gov. Jonathan Trumbull, Sr., to GW, 31 July 1781 (DLC:GW). On 8 Aug., Trumbull wrote GW that £3,500 had been collected to pay the Connecticut Line. The money was to be ready at Danbury by 15 Aug. (DLC:GW). See also entry for 29 July 1781.


